            Case 2:20-cv-00966-NR Document 339 Filed 08/07/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR                        )      Civil Action
PRESIDENT, INC.; et al.,                   )
                                           )
              Plaintiffs,                  )
                                           )      No.: 2-20-CV-966
              v.                           )
                                           )
KATHY BOOCKVAR; et al.,                    )
                                           )
              Defendants.                  )      Judge J. Nicholas Ranjan




                         POTTER COUNTY BOARD OF ELECTION'S
                          JOINDER TO SECRETARY BOOKVAR'S
                                REPLY IN SUPPORT OF
                        MOTION TO DISMISS AMENDED COMPLAINT

       Defendant, Potter County Board of Elections (“Potter County”), by and through its attorneys,

Thomas R. Shaffer and Glassmire & Shaffer Law Offices, P.C., hereby joins in Secretary Bookvar's

Reply in Support of Motion to Dismiss Amended Complaint (EFC#336).




                                                  1
            Case 2:20-cv-00966-NR Document 339 Filed 08/07/20 Page 2 of 3




       WHEREFORE, it is respectfully requested that the Amended Complaint against the Potter

County Board of Elections and all other Defendants be dismissed.

                                                  Respectfully submitted,

                                                  GLASSMIRE & SHAFFER LAW OFFICES, P.C.




                                                  By:   /Thomas R. Shaffer/
                                                         Thomas R. Shaffer,
                                                         Pa. I.D. No. 37503
                                                         Solicitor for Potter
                                                         County Board of Elections

                                                         5 East Third Street
                                                         Coudersport, PA 16915
                                                         (814) 274-7292

Dated: 08/07/2020




                                                 2
             Case 2:20-cv-00966-NR Document 339 Filed 08/07/20 Page 3 of 3




                                     CERTIFICATE OF SERVICE


       I hereby certify that on this day, a true and correct copy of the foregoing document was filed

electronically. Notice of this filing will be sent to all registered parties by operation of the Court’s

electronic filing system, pursuant to the Federal Rules of Civil Procedure.

                                                      GLASSMIRE & SHAFFER LAW OFFICES, P.C.




                                                      By:    /Thomas R. Shaffer/
                                                              Thomas R. Shaffer,
                                                              Pa. I.D. No. 37503
                                                              Solicitor for Potter
                                                              County Board of Elections

                                                              5 East Third Street
                                                              Coudersport, PA 16915
                                                              (814) 274-7292
Dated: 08/07/2020




                                                      3
